Exhibit 10.39

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (the “Amendment”) is made as of
May 31, 2007 among the undersigned, Smart Business Advisory and Consulting, LLC
a Delaware limited liability company (the “Borrower”), Smart Business
Holdings, Inc., a Delaware corporation (the “Parent”), Bank of Montreal (“BMO”),
individually and as Administrative Agent (BMO being referred to herein in such
capacity as the “Administrative Agent”), and the other Banks currently party to
the Credit Agreement (together with BMO, collectively referred to herein as the
“Lenders”).

 

PRELIMINARY STATEMENTS

 

A.                                   The Borrower, the Parent, the
Administrative Agent and the Lenders entered into a Credit Agreement dated as of
May 15, 2007 (as heretofore amended, the “Credit Agreement”).  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.

 

B.                                      The Borrower has requested that the
Lenders amend certain provisions to the Credit Agreement and the Lenders are
willing to do so under the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                                          AMENDMENT.

 

Subject to satisfaction of the conditions precedent set forth in Section 2
hereof, the Credit Agreement is hereby amended as follows:

 

Section 1.01.                    Section 1.4 of the Credit Agreement is hereby
amended by (i) restating the definition of “LIBOR Index Rate” in its entirety to
read as set forth below, (ii) striking the definition of “Telerate Page 3750” in
its entirety and (iii) inserting a new definition of “Reuters LIBOR01 Page”
which reads as set forth below:

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the Reuters LIBOR01 Page as of 11:00 a.m. (London, England
time) on the day two (2) Business Days before the commencement of such Interest
Period.

 

“Reuters LIBOR01 Page” means the display designated as “LIBOR01” on the Reuters
Service (or such other page as may replace LIBOR01 on that service or such other
service as may be nominated by the British Bankers’ Association as an
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

 

--------------------------------------------------------------------------------


 

Section 1.02.                    Section 4.4 of the Credit Agreement is hereby
amended by adding the following sentence thereto:

 

The Borrower will cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower to the Administrative Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Agreement and will designate
Information Materials that are either (a) available to the public or not
material with respect to the Borrower and its Subsidiaries or any of their
respective securities, for purposes of United States federal and state
securities laws, as “Public Information” or (B) not Public Information as
“Private Information”.

 

Section 1.03.                    Clause (g) of the definition of “EBITDA”
appearing in Section 5.1 of the Credit Agreement is hereby amended in its
entirety and as so amended shall be restated to read as follows:

 

(g) amounts constituting Restricted Cash to the extent used during such Test
Period to satisfy Assumed Liabilities (to the extent the Borrower or the Parent
received a purchase price reduction, offset or adjustment for the assumption of
such Assumed Liabilities) provided that the aggregate amount of such payments
added back to EBITDA pursuant to this clause (g) shall not exceed $6,000,000
during the term of this Agreement and

 

Section 1.04.                    The definitions of “Compliance Certificate” and
“Hedging Liability” appearing in Section 5.1 of the Credit Agreement are hereby
amended in their respective entireties and as so amended shall be restated to
read as follows:

 

“Compliance Certificate” is defined in Section 8.5(h) hereof.

 

“Hedging Liability” means the liability of the Borrower or any Guarantor to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Guarantor, as
the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates in the ordinary course of
business and not for speculative purposes.

 

Section 1.05.                    Section 5.1 of the Credit Agreement is hereby
amended by adding thereto a new definition of “Term Loan” which reads as
follows:

 

“Term Loan” means a Term B Loan.

 

Section 1.06.                    Section 13.12(a)(iv) of the Credit Agreement is
hereby amended in its entirety and as so amended shall be restated to read as
follows:

 

2

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Acceptance.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund with respect to such Lender, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. With respect to any assignment by a Lender to an Affiliate or an
Approved Fund, such Lender shall continue to be liable as a “Lender” under the
Loan Documents until such assignee executes and delivers an Assignment Agreement
and thereby becomes a “Lender.”

 

Section 1.07.                    Section 13.12(c) of the Credit Agreement is
hereby amended in its entirety and as so amended shall be restated to read as
follows:

 

(c)                                  Any Lender, or an Affiliate or Approved
Fund, may at any time pledge or grant a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
Affiliate or Approved Fund, including any such pledge or grant to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or grant of a
security interest; provided that no such pledge or grant of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or secured party for such Lender as a party hereto; provided
further, however, the right of any such pledgee or grantee (other than any
Federal Reserve Bank) to further transfer all or any portion of the rights
pledged or granted to it, whether by means of foreclosure or otherwise, shall be
at all times subject to the terms of this Agreement.

 

Section 1.08.                    Section 13.25 of the Credit Agreement is hereby
amended in its entirety and as so amended shall be restated to read as follows:

 

Section 13.25.                  Confidentiality.  Each of the Administrative
Agent, the Lenders and the L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors to the extent any such
Person has a need to know such Information (it being understood that the Persons
to whom such disclosure is made will first be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or

 

3

--------------------------------------------------------------------------------


 

proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis from a source other than the Borrower
or any Subsidiary or any of their directors, officers, employees or agents,
including accountants, legal counsel and other advisors, (i) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Loans or Commitments hereunder, (j) to entities which compile and publish
information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j) or (k)(i) an investor or
prospective investor in securities issued by a Approved Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by a Approved Fund, (ii) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
securities issued by a Approved Fund in connection with the administration,
servicing and reporting on the assets serving as collateral for securities
issued by such Approved Fund, or (iii) to a nationally recognized rating agency
that requires access to information regarding the Borrowers or any of their
Subsidiaries, the Loans and Loan Documents in connection with ratings issued in
respect of securities issued by a Approved Fund.  For purposes of this Section,
“Information” means all information received from the Borrower or any of the
Subsidiaries or from any other Person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries or from any other
Person on behalf of the Borrower or any of the Subsidiaries.

 

SECTION 2.                                          CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

Section 2.01.                    The Borrower, the Parent and the Required
Lenders shall have executed and delivered this Amendment.

 

4

--------------------------------------------------------------------------------


 

Section 2.02.                    Legal matters incident to the execution and
delivery of this Amendment shall otherwise be satisfactory to the Administrative
Agent and its counsel.

 

Section 2.03.                    After giving effect to this Amendment, no Event
of Default shall have occurred and be continuing as of the date of this
Amendment that would otherwise take effect.

 

SECTION 3.                                          REPRESENTATIONS.

 

In order to induce the Required Banks to execute and deliver this Amendment, the
Borrower and the Parent, as applicable, hereby represent to the Required Banks
that as of the date hereof, the representations and warranties set forth in
Section 6 of the Credit Agreement are and shall be and remain true and correct
in all material respects and, unless specifically waived herein, the Borrower is
in compliance with all of the terms and conditions of the Credit Agreement after
giving effect to this Amendment and no Event of Default has occurred and is
continuing under the Credit Agreement or shall result after giving effect to
this Amendment.

 

SECTION 4.                                          MISCELLANEOUS.

 

Section 4.01.                    The Borrower and the Parent heretofore executed
and delivered the Collateral Documents.  The Borrower and the Parent hereby
acknowledge and agree that the Liens created and provided for by the Collateral
Documents continue to secure, among other things, the Obligations arising under
the Credit Agreement as amended hereby; and the Collateral Documents and the
rights and remedies of the Administrative Agent and Lenders thereunder, the
obligations of the Borrower and the Parent thereunder, and the Liens created and
provided for thereunder in each case remain in full force and effect and shall
not be affected, impaired or discharged hereby.  Nothing herein contained shall
in any manner affect or impair the priority of the liens and security interests
created and provided for by the Collateral Documents as to the indebtedness
which would be secured thereby prior to giving effect to this Amendment.

 

Section 4.02.                    Except as specifically amended herein or waived
hereby, the Credit Agreement shall continue in full force and effect in
accordance with its original terms.  Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

 

Section 4.03.                    This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement. 
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.  This Amendment shall be governed by the internal laws of the State
of New York.

 

5

--------------------------------------------------------------------------------


 

Section 4.04.                    The Borrower agrees to pay all reasonable
documented out-of-pocket costs and expenses incurred by the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment and
the documents and transactions contemplated hereby, including the documented
reasonable fees and expenses of counsel for the Agent with respect to the
foregoing.

 

[SIGNATURE PAGE TO FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

 

SMART BUSINESS ADVISORY AND CONSULTING, LLC

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

SMART BUSINESS HOLDINGS, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

BANK OF MONTREAL, as L/C Issuer, and as Administrative Agent

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Lender and as Swing Line Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

7

--------------------------------------------------------------------------------